ACCEPTED
                                                                                    12-15-00015-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                                3/2/2015 9:49:33 AM
                                                                                       CATHY LUSK
                                                                                             CLERK

                             No. 12-15-00015-CV

                                                                    FILED IN
                                                             12th COURT OF APPEALS
                                                                  TYLER, TEXAS .
                                                              3/2/2015 9:49:33 AM
                                                                  CATHY S. LUSK
                                                                      Clerk
                         IN THE
                TWELFTH COURT OF APPEALS
                      TYLER, TEXAS

                                                                                  .


               IN RE INNOVATION RESOURCE LLC,
                                         RELATOR
__________________________________________________________________

  Original Proceeding from Cause No. 3-42109 in the 3RD Judicial District Court
                            Anderson County, Texas
_______________________________________________________________

             RESPONSE TO PETITION FOR WRIT OF MANDAMUS
______________________________________________________________________________



                                            JAMES D. HANKINS
                                            State Bar No. 08912300
                                            LAW OFFICE OF JAMES D. HANKINS
                                            606 East Crawford Street
                                            Palestine, Texas 75801
                                            (903)729-2102
                                            (903)731-4731 (Facsimile)
                                            jdh@jameshankinslaw.com




                                        1
                                NO. 12-15-00015-CV



                           IN THE
                  TWELFTH COURT OF APPEALS
                        TYLER, TEXAS


              IN RE INNOVATION RESOURCE SOLUTION, LLC,
                                               RELATOR
 _____________________________________________________________________

           PLAINTIFFS’ REPLY TO DEFENDANT’S MOTION TO RECUSE

_____________________________________________________________________

TO THE HONORABLE JUSTICES OF THE TWELFTH COURT OF APPEALS:


      Appellee, Innovation Resource Solution, LLC, has filed a motion to mandamus

the Honorable Deborah Evans based upon her entry of a judgment on January 12, 2015

in the District Court of Anderson County, Texas disqualifying Jeffrey L. Coe as attorney

for Innovation Resource Solution, LLC.


      On February 27, 2015 the Honorable Judge Evans rescinded her order of

disqualification. A true and correct copy of the Motion to Rescind and Order on Motion

to Rescind is attached hereto as Exhibit A and B.


      Based upon the Court’s rescission of the order of disqualification, the motion for

mandamus is rendered moot.


      Respondents, Calvin B. Smith and Connie M. Smith, move this Court to dismiss

this cause of action as moot.


                                           2
                                                  Respectfully submitted,

                                                  LAW OFFICE OF JAMES D. HANKINS
                                                  606 E. Crawford Street
                                                  P.O. Box 2048
                                                  Palestine, TX 75802
                                                  Telephone: (903) 729-2102
                                                  Fax: (903) 731-4732


                                                  By: /S/ James D. Hankins
                                                      JAMES D. HANKINS
                                                      State Bar No. 08912300
                                                      Email:jdh@jameshankinslaw.com
                                                      Attorney for Calvin B. Smith and
                                                      Connie M. Smith


                               CERTIFICATE OF SERVICE


       I certify that a copy of this document was served by electronic mail service in
accordance with the Texas Rules of Appellate Procedure and the Texas Rules of Civil Procedure
on March 2, 2015.



                                                  /s/ James D. Hankins
                                                  JAMES D. HANKINS




                                              3
                                   CAUSE NO. 3·42109



CALVIN B. SMITH AND CONNIE M.                 §      IN THE THIRD JUDICIAL DISTRICT
SMITH, Plaintiffs                             §
                                              §
vs.                                           §       COURTOF
                                              §
INNOVATION RESOURCE                           §
SOLUTION, LLC, Defendant                      §       ANDERSON COUNTY, TEXAS

                                  MOTION TO RESCIND

TO THE HONORABLE JUDGE OF SAID COURT:

          On January 12, 2015 this Court filed an order disqualifying Jeff Coe as attorney

for Innovation Resource Solution, LLC.

          Although the Court's ruling was correct the Defendant has raised objections to

the procedure of the hearing and filed a mandamus with the 121h Court of Appeals.

          Rather than delay the trial of this matter based upon Defendant's unwarranted

objections, Plaintiffs move the Court to rescind its previous order of disqualification

without prejudice to Plaintiffs filing a motion to disqualify Jeff Coe as attorney for

defendant.

          0
                                             Respectfully submitted,
      N
                                             LAW OFFICES OF JAMES D. HANKINS
                                             606 E. Crawford Street
      ..,..
      ~
                                             Palestine, TX 7582
                                             Telephone: (903) 729-2102
                                             Fax: (90 731-4732        ~ /

                                                            .,____o#-/~
                                                          S D. HANKINS
                                                       e Bar No. 08912300
                                                    mail:jdh@jameshankinslaw.com
                                                   Attorney for Plaintiffs




                                       EXHIBIT A    Page 1 of 2
                                      LAW OFFICE OF TERRY M. THORN
                                      608 E. Crawford Street
                                      Palestine, TX 75801
                                      Tel: (903)729-6087
                                      Fax: (903)729-7605

                                      By:, _ _ _ _ _ _ _ _ _ _ __
                                        TERRY M. THORN
                                        Texas Bar No. 19965500
                                        Attorneys for Plaintiffs



                           CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served in ace dance
                                          d.!'e_. 202Y
with the Texas Rules of Civil Procedure on ~u~ry                       ~
                                        I),~~~
                                         am s D. Hankins
                                        E il: jdh@jameshankinslaw.com




                                  EXHIBIT A   Page 2 of 2
                                                                                         ')
                                  CAUSE NO. 3-42109                          .?U';r.rh
                                                                                     ·c-o?-/
                                                                                               I!Jt,,z.
CALVIN B. SMITH AND CONNIE M.                 §      IN THE THIRD JUDICIAL DISTRICT                  .II
SMITH, Plaintiffs                             §
                                              §
vs.                                           §      COURT OF
                                              §
INNOVATION RESOURCE                           §
SOLUTION, LLC, Defendant                      §      ANDERSON COUNTY, TEXAS



                          ORDER ON MOTION TO RESCIND

      On January 1, 2015, this Court entered an order disqualifying Jeff Coe as

attorney for Defendant, Innovation Resource Solution, LLC.               Based upon the

Defendant's complaint that he was not afforded a fair hearing the Court grants this

Motion to Rescind without prejudice to the filing of a formal motion to disqualify.

       SIGNEDONTHISTHE           ,;('J   dayof        ~                    ,2015.



                                              ~
                                          JUDGE PRESIDING




                                  EXHIBIT B       Page 1 of 1